office_of_chief_counsel internal_revenue_service memorandum number release date uilc cc pa apjp date date to lewis j abrahams associate area_counsel small_business self employed cc sb li attn patricia riegger from james gibbons chief branch administrative provisions and judicial practice procedure and administration subject waivers to assess tax after notice_of_deficiency scaf-145686-02 this chief_counsel_advice responds to your memorandum dated date requesting significant service_center advice on behalf of the brookhaven campus in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issue whether a signed waiver of the restrictions on assessment sent to the service after the service initiates deficiency procedures and assesses the tax should be considered a return of the taxpayer for statute_of_limitations purposes conclusion a signed waiver of the restrictions on assessment sent to the service after the service initiates deficiency procedures and assesses the tax should generally not be considered a return of the taxpayer for statute_of_limitations purposes facts the taxpayer failed to prepare a federal_income_tax return for the tax_year a substitute for return was prepared by the service and was posted as of date a scaf-145686-02 page notice_of_deficiency was issued as of date and the tax was assessed on date after the default of the notice_of_deficiency almost seven years later the taxpayer submitted a signed form_5564 waiver and letter 2566sc cg both dated date consenting to the immediate_assessment and collection of the deficiency amount waivers on assessment and collection are not signed under penalties of perjury when received the waiver was treated as a return based on the receipt of the signed waiver the failure_to_file_penalty initially assessed pincite of the deficiency was partially abated to of the deficiency and the failure to pay penalty was assessed pincite per month on the unpaid deficiency see sec_6651 irm in addition since the waiver was treated as a return it was also treated as commencing the running of the assessment statute_of_limitations after the adjustments were made the service_center questioned whether a signed waiver received after the tax was assessed should be treated as a return law and analysis in making the determination of whether a given document should be treated as a return for statute of limitation purposes it is helpful to review the case law on this issue in an early case addressing what constitutes a return for purposes of the statute_of_limitations on assessment the supreme court indicated that a defective or incomplete return may be sufficient to start the running of the period of limitation if it is a specific statement of the items of income deductions and credits in compliance with the statutory duty to report information to have such effect however the return must honestly and reasonably be intended as such 280_us_453 in 293_us_172 the taxpayer filed its original income and profits tax_return for its fiscal_year ending date in date although the revenue act of required taxpayers to file a new or supplemental income and profits tax_return if the original return had been prepared pursuant to the provisions of the revenue act of and additional tax was due under the revenue act of the taxpayer did not file a new or supplemental return when the commissioner issued a deficiency_notice to the taxpayer in date the taxpayer alleged that the notice was barred because the period of limitations for assessment had expired the commissioner argued that the period of limitations for assessment had not begun because the return he received from the taxpayer in date was a nullity the supreme court disagreed and determined that the period of limitations had expired the court concluded that for purposes of the statutes of limitations perfect accuracy or completeness is not necessary to rescue a return from nullity if it purports to be a return is sworn to as such and evinces an honest and genuine endeavor to satisfy the law this is so even though at scaf-145686-02 page the time of filing the omissions or inaccuracies are such as to make amendment necessary u s pincite citation omitted the most recent supreme court reaffirmation of the test articulated in florsheim and zellerbach is found in 464_us_386 there the taxpayer filed a return which he conceded was false or fraudulent with the intent to evade law id pincite he later filed a nonfraudulent amended_return the taxpayer argued that the original return to the extent it was fraudulent was a nullity for purposes of the statute_of_limitations the court disagreed noting that the fraudulent original returns purported to be returns were sworn to as such and appeared on their faces to constitute endeavors to satisfy the law although those returns in fact were not honest the holding in zellerbach does not render them nullities id pincite the lower courts have subsequently synthesized the criteria enunciated by the supreme court into the following four-part test for determining whether a defective or incomplete document is a valid_return first there must be sufficient data to calculate tax_liability second the document must purport to be a return third there must be an honest and reasonable attempt to satisfy the requirements of the tax law and fourth the taxpayer must execute the return under penalties of perjury 82_tc_766 aff'd per curiam 793_f2d_139 6th cir this generally accepted formulation of the criteria for determining a valid_return is known as the substantial compliance standard if a defective or incomplete document meets the substantial compliance standard the document is a valid_return for purposes of the statute_of_limitations on assessment and for purposes of determining the failure_to_file_penalty of sec_6651 of the code a document that does not meet the substantial compliance standard is a nullity for purposes of the code under the circumstances of this case the signing of a waiver does not qualify as a return under the substantial compliance standard set forth in beard first the waiver is not signed under penalties of perjury sec_6065 of the code entitled verification_of_returns provides except as otherwise provided by the secretary any return declaration statement or other document required to be made under any provision of the internal revenue laws or regulations shall contain or be verified by a written declaration that is made under penalties of perjury scaf-145686-02 page the rationale behind the importance of the jurat is that it is with the jurat that the taxpayer attests to the truthfulness and accuracy of his return a return that is not sworn under penalties of perjury does not contain the requisite information to determine the correctness of the return in addition a waiver signed and submitted under these circumstances also fails to qualify as a return because in most circumstances it fails to constitute an honest and reasonable attempt to satisfy the requirements of the tax law the waiver in this case was filed long after the service had prepared a substitute for return and made a formal assessment the taxpayer had an opportunity to file a form_1040 but failed to do so the taxpayer had the opportunity to aid the service in determining the correct_tax liability by signing the waiver before assessment or participating in the statutory notice and tax_court procedures but failed to participate in these procedures thus under these circumstances the taxpayer generally has not made a reasonable or honest attempt to comply with the tax laws the determination of whether a particular document constitutes an honest and reasonable attempt to comply with the tax laws however is made on a case by case basis consequently a taxpayer may able to meet this prong of the substantial compliance if he can show that the document in question was submitted with the subjective intent to comply with his tax obligations revrul_74_203 1974_1_cb_330 promulgated before the tax_court issued its opinion in beard is distinguishable in revrul_74_203 the taxpayers failed to file a return but voluntarily made their books_and_records available for the service to determine their tax_liability the service noted that sec_6020 permits the service to prepare and receive a return that is signed by the taxpayer in circumstances where the taxpayer fails to make a return but consents to disclose information necessary for its preparation in in re 244_br_451 bankr n d cal the court discussed the underlying rationale for the revenue_ruling although none of the forms specified in the revenue_ruling require the taxpayer to sign under penalty of perjury they are all executed under circumstances where the irs has computed the taxpayer’s tax_liability by signing the form the taxpayer consents to the amounts so computed and permits the taxes to be immediately assessed without requiring the irs to follow the notice_of_deficiency process in this important respect the effect of the taxpayer’s signing these forms is the same as the effect of the debtor’s filing a return thus revrul_74_203 limited to circumstances where the taxpayer cooperates by consenting to disclose information necessary for the preparation of the a return and signs the waiver prior to the issuance of the notice_of_deficiency is distinguishable from this case scaf-145686-02 page this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
